Mazzarelli, J. (dissenting).
I would affirm each of the orders appealed for the reasons stated by the Appellate Term. That court adopted identical reasoning to reverse the Civil Court orders in each of the four actions, and to enforce each of the stipulations of settlement. The Appellate Term’s analysis is persuasive. It stated:
“Landlord exercised its option to prematurely terminate tenant’s lease of commercial space based upon the contemplated demolition of the building premises. In the ensuing holdover proceeding, the parties executed a stipulation of settlement, so-
*151ordered by the court, wherein tenant consented to entry of a final judgment and landlord agreed to a payout provided tenant vacated by a stipulated date. It was further provided that ‘time shall be of the essence’ with respect to tenant’s obligations under the stipulation, and that any delay in vacating the premises shall not be considered to be de minimis.
“On the stipulated vacate date (which was extended by mutual agreement for two days), after a walk-through at the premises the parties disagreed over the condition of the space, apparently because of the presence of certain ‘garbage bags/refuse and shelving’ at the site. Ultimately, landlord withheld the stipulated payment and, upon tenant’s motion to enforce the stipulation, Civil Court denied relief on the ground that the tenant had failed to surrender the premises ‘broom clean, in good order and condition’ in compliance with the lease.
“We disagree. Our review of the record satisfies us that there was no delay in tenant’s vacatur, and landlord made no factual showing of the condition of the premises apart from adopting tenant’s own reference to ‘garbage bags/refuse’ as a ‘concession’ that the stipulation had been violated. Stipulations of settlement are essentially contracts and will be construed in accordance with contract principles (see, Serna v. Pergament Distributors, Inc., 182 AD2d 985, 986 [lv dismissed 80 NY2d 893]). A substantial forfeiture occasioned by a trivial or technical breach is disfavored (see, Fifty States Management Corp. v. Pioneer Auto Parks, Inc., 46 NY2d 573). It is obvious that the items in dispute could have been expeditiously removed for a nominal sum. Particularly in light of the circumstances that the premises were not going to be re-rented, but were scheduled for demolition, a forfeiture of the negotiated payout because of the scant remains cannot be sustained. Akron Meats, Inc. v. 1418 Kitchens, Inc. (160 AD2d 242 [lv denied 76 NY2d 704]), relied upon below, is distinguishable on its facts since the vacating tenant left the premises in a damaged state, including ‘siz[e]able holes and exposed wires’ cause by the removal of heavy equipment.” (1029 Sixth, LLC v Guity Fashion Corp., 2002 NY Slip Op 50250[U], *2-3.)
*152Andrias and Friedman, JJ., concur with Saxe, J.; Nardelli, J.E, and Mazzarelli, J., dissent in a separate opinion by Mazzarelli, J.
Orders of the Appellate Term of the Supreme Court, First Department, entered June 24, 2002, reversed, on the law, without costs, and the motions to enforce the stipulations denied.